Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination: 
1. (Currently amended) A functional safety module for industrial devices, the functional safety module being connected between the industrial devices to manage safety according to a state of the industrial devices, the functional safety module comprising: a first controller and a second controller each configured to execute a common predetermined operation command including a plurality of operation commands, wherein: the first controller is configured to sequentially output respective digital signals indicating respective predetermined voltage values corresponding to respective operation commands executed by the first controller, each predetermined voltage value being set, in advance, to be different from one another corresponding to each operation command, and sequentially convert  the respective digital signals sequentially output into respective analog voltages each of which continues for a predetermined period, and transmit the respective analog voltages; and the second controller is configured to 2Application No.: 16/541,263Docket No.: 4041 N-000009-US receive the respective analog voltages sequentially transmitted from the first controller, sequentially convert the received analog voltages a plurality of times within the predetermined period into respective digital signals indicating respective voltage values corresponding to the respective analog voltages, and output the respective digital signals, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GARY COLLINS/Examiner, Art Unit 2115